In his motion for a rehearing, appellant insists that we erred in our original opinion by the disposition made of his bills of exception numbers two and three. The bills show that appellant proved by two witnesses that they had lived in the same community with him and had known him for a number of years and knew his general reputation as a peaceful law-abiding citizen to be good. At this juncture, the State made the following admission:
"Your Honor, the State will admit that the reputation of the defendant in the community in which he resided up to the time of the commission of the offense as to whether or not he was a peaceful, law-abiding citizen, was good, and in view of that ask that no more time be taken up with character witnesses, and object to the defendant attorney introducing any more."
The court declined to permit appellant to offer additional witnesses on the issue. Appellant excepted to the ruling of the court as shown by the above bills of exceptions and contends that the admission by the State restricted his reputation to the community in which he resided at the time.
We do not understand that by the admission, appellant's trait of character was limited to the community in which he then resided, but think it included every community in which he had resided up to the time of the commission of the offense. The court, no doubt, interpreted the admission to include appellants general reputation from childhood up to the time of the commission of the alleged offense. We are of the opinion that the language in which the admission was couched is not subject to any other construction. See Wagley v. State,  224 S.W. 687.
Appellant also contends that by reason of having filed a plea for suspension of sentence in the event of his conviction, he had a legal right to prove his general reputation as a peaceable and law-abiding citizen up to the time of the trial.
We agree with his contention, but his bill fails to show that he had any witness, or offered any by whom he could have proved that since the commission of the offense, his general *Page 123 
reputation as a peaceful, law-abiding citizen was good. In the absence of such a showing, his bill is deficient, and this court would not be authorized to assume that although he had some citizens by whom he could prove his general reputation in the various communities in which he had lived was goodup to the time of the offense, that these same witnesses would also testify that his reputation was still good since the commission of the offense.
Believing a proper disposition was made of the case on original submission, the motion for a rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.